matter of law that: (1) any breach occurred in 1998 because the agreement
                was not an installment contract; and (2) Smith's conduct was not
                anticipatory repudiation, Wallace's performance was not excused, and the
                parties mutually abandoned the agreement in 1998 by failing to perform.
                As a result, the district court concluded that Wallace's cause of action
                accrued in 1998 and the period of limitations expired in 2004, three years
                before Wallace filed his complaint. Wallace now appeals.'
                            We review a district court's order granting summary judgment
                de novo.   Wood v. Safeway, Inc.,   121 Nev. 724, 729, 121 P.3d 1026, 1029
                (2005). NRS 11.190(1)(b) provides a six-year period of limitations for
                actions based on written contracts. Because the period of limitations does
                not begin to run until a cause of action accrues, Schwartz v. Wasserburger,
                117 Nev. 703, 706, 30 P.3d 1114, 1116 (2001), we must determine when
                Wallace's cause of action for breach of the agreement accrued.
                The agreement was an indivisible installment contract, and the period of
                limitations only began to run when each installment became due
                            The nature of a contract depends on the intent of the parties
                and is a question of law that this court reviews de novo. See Dredge Corp.
                v. Wells Cargo, Inc., 82 Nev. 69, 73, 410 P.2d 751, 754 (1966); Linebarger
                v. Devine, 47 Nev. 67, 72, 214 P. 532, 534 (1923). "A contract is divisible
                where . . . performance of each party is divided into two or more parts; the
                number of parts due from each party is the same; and the performance of



                      'David Wallace died after the district court entered summary
                judgment in Smith's favor and before briefing was completed on appeal.
                Tanya Wallace, his widow and personal representative of his estate,
                maintains this appeal. However, because Ms. Wallace has no further
                involvement in this matter, we refer to David Wallace simply as "Wallace"
                throughout this order.

SUPREME COURT
       OF
    NEVADA
                                                      2
AA 1947A    e
                 each part is the agreed exchange for a corresponding part by the other
                 party."   Dredge Corp., 82 Nev. at 73, 410 P.2d at 754. In contrast, a
                 contract is indivisible "if the consideration . . . is single, and cannot be
                 apportioned to particular promises on each side." 15 Richard A. Lord,
                 Williston on Contracts § 45:7 (4th ed. 2014); see also Linebarger, 47 Nev. at
                 72, 214 P. at 534.
                             Here, Smith was to make payments weekly, but Wallace's
                 services were not expressly apportioned to the payments or in any other
                 way. Therefore, the agreement was an indivisible contract.         See Dredge
                 Corp., 82 Nev. at 73, 410 P.2d at 754.
                             However, the district court and the parties assumed that
                 because the agreement was indivisible, it could not be an installment
                 contract. This assumption is incorrect. It is well established that a
                 contract that provides for installment payments that "are not referable to
                 severable items or portions of the performance but are referable to the
                 performance of the whole" may still be an indivisible contract. 17A Am.
                 Jur. 2d Contracts § 411 (2004); see also Williston on Contracts, supra, §
                 45:1.
                             Although the agreement was indivisible because it required
                 Wallace's continuous services for a seven-year period, it also required
                 Smith to make weekly payments. This was an installment obligation
                 because the payments were to be made periodically.           See Black's Law
                 Dictionary 868 (9th ed. 2009) (defining "installment" as "[a] periodic
                 partial payment of a debt"); Peterson v. Highland Music, Inc., 140 F.3d
1313, 1321 (9th Cir. 1998) (treating 'a continuing obligation to pay a
                 portion of the profits and royalties" as an installment obligation for statute
                 of limitations purposes).

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    e
                                  Accordingly, Wallace's claims are barred by the statute of
                      limitations only as to those installments that became due more than six
                      years before Wallace filed the complaint unless the parties mutually
                      abandoned the contract, which, as discussed below, presents a question of
                      fact on the record here.   See Clayton v. Gardner, 107 Nev. 468, 470, 813
P.2d 997, 999 (1991) (stating that each failure to pay an installment when
                      due constitutes a separate breach, and the period of limitations begins to
                      run on each installment only when that installment is due); NRS
                      11.190(1)(b).
                      The district court erred by finding as a matter of law that Smith's conduct
                      did not amount to anticipatory repudiation, Wallace's performance was not
                      excused, and the parties mutually abandoned the agreement
                                  Wallace argues that the district court erred by finding on
                      summary judgment that Smith did not anticipatorily repudiate the
                      agreement, Wallace's performance was not excused, and the parties
                      mutually abandoned the agreement by failing to perform. We agree.
                                  Anticipatory repudiation of a contract "must be clear, positive,
                      and unequivocal." Covington Bros. v. Valley Plastering, Inc., 93 Nev. 355,
                      360, 566 P.2d 814, 817 (1977). Anticipatory repudiation may be implied
                      from conduct that prevents performance.       Taylor v. Johnston, 539 P.2d
425, 430 (Cal. 1975). Prevention of performance may be evidenced by
                      "any acts, conduct, or declarations of the party, evincing a clear intention
                      to repudiate the contract, and to treat it as no longer binding."   Cladianos
                      v. Fried hoff, 69 Nev. 41, 46, 240 P.2d 208, 210 (1952) (quoting Lake Shore
                      & M.S. Ry. Co. v. Richards, 38 N.E. 773, 779 (Ill. 1894)). Whether conduct
                      constitutes anticipatory repudiation depends on "the total factual context
                      of the individual case." Covington Bros., 93 Nev. at 360, 566 P.2d at 817.
                      A party's failure to perform under a contract is excused where the other

SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 1947A    ,10477
                     party prevents that performance by anticipatory repudiation.        Cladianos,
69 Nev. at 45, 240 P.2d at 210.
                                 It is undisputed that Smith left Las Vegas for Los Angeles,
                     ceased contact with Wallace, made no payments to Wallace, and pursued
                     deals with record companies without consulting Wallace. Wallace was
                     aware of Smith's conduct. Viewing these facts in the light most favorable
                     to Wallace, a fact-finder could reasonably conclude that Smith's ceasing
                     communication with Wallace made Wallace's performance impossible and
                     amounted to anticipatory repudiation. 30 Williston on Contracts, supra, §
                     77:13 (4th ed. 2004) ("impracticability cases [are] fact driven, leaving
                     much for the trier of fact"). Accordingly, the district court erred by
                     concluding as a matter of law that Smith's conduct did not amount to
                     anticipatory repudiation. 2 See Cladianos, 69 Nev. at 46, 240 P.2d at 210;
                     Taylor, 539 P.2d at 430. As a result, we also conclude that the district
                     court erred by finding as a matter of law that Wallace's performance was
                     not excused. See Cladianos, 69 Nev. at 45-46, 240 P.2d at 210; see also 23
                     Williston on Contracts, supra, §63:15 (4th ed. 2002) ("The issue whether a
                     party's [alleged] breach excuses future performance of the contract by the
                     nonbreaching party. . presents a question of fact.").


                           2 Wallace  also argues that the statute of limitations was tolled until
                     the end of the contract term by anticipatory repudiation. When a party
                     anticipatorily repudiates a contract, the cause of action for breach of
                     contract "accrues either on the date that performance under the contract is
                     due or, if the plaintiff so elects, on the date that the plaintiff sues upon the
                     anticipatory breach." Schwartz v. Wasserburger, 117 Nev. 703, 707, 30
P.3d 1114, 1116 (2001) (emphasis added). Therefore, assuming that
                     Smith's conduct amounted to anticipatory repudiation and that the parties
                     did not mutually abandon the contract, Wallace had the option to sue
                     immediately or wait until Smith actually breached the agreement. See id.

SUPREME COURT
       OF
     NEVADA
                                                            5
(01 19474 ckiteps.
                               The district court further found that because Wallace's
                 performance was not excused and neither Wallace nor Smith performed
                 under the agreement after 1998, the parties mutually abandoned the
                 agreement. "[C]ontract abandonment occurs when both parties depart
                 from the terms of the contract by mutual consent."     J.A. Jones Const. Co.
                 v. Lehrer McGovern Bovis, Inc., 120 Nev. 277, 292, 89 P.3d 1009, 1019
                 (2004). Consent may be implied where 'the acts of one party inconsistent
                 with [the contract's] existence are acquiesced in by the other."          Id.
                 (alteration in original) (quoting Paterson v. Condos, 55 Nev. 134, 142, 28
P.2d 499, 500 (1934)). Whether parties have abandoned a contract
                 presents a question of fact. Id. A nonbreaching party need not engage in
                 futile gestures to preserve contractual rights. 17A Am Jur. 2d Contracts §
                 598 (2004); see also Mayfield v. Koroghli, 124 Nev. 343, 349, 184 P.3d 362,
                 366 (2008).
                               Here, Smith left Las Vegas, and Wallace claims that he tried
                 to contact Smith by telephone to no avail. The record does not suggest
                 that Wallace ever went to Los Angeles even though he knew about Smith's
                 conduct, nor does it indicate how many calls he made or when he stopped
                 trying to contact Smith, so a reasonable fact-finder could find that Wallace
                 abandoned the contract by failing to put himself in a position of ability to
                 perform his obligations. 3 But a reasonable fact-finder also could conclude


                       3 Wenote that a court may refuse to allow recovery by either party to
                 an agreement where the parties are left in statuS quo.          See, e.g., 15
                 Williston on Contracts, supra, § 43:31 ("[T]he mutual inability or
                 unwillingness of the parties to a contract to perform will discharge the
                 duty of each to the other."). Nonetheless, because there are material
                 disputes of fact with regard to the parties' actions and intentions, such a
                 determination would be premature at this time.

SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    e
                from these sparse facts that Wallace tried, failed, and eventually gave up
                trying to contact Smith but did not consent to abandoning the agreement,
                see J.A. Jones Const. Co., 120 Nev. at 292, 89 P.3d at 1019, and that
                further efforts to contact Smith would have been futile.     See 17A Am. Jur.
                2d Contracts § 598 (2004); Mayfield, 124 Nev. at 349, 184 P.3d at 366.
                Thus, we conclude that the district court erred by finding that Wallace
                abandoned the agreement as a matter of law.
                            In conclusion, the district court erred by entering summary
                judgment because genuine issues of material fact exist as to anticipatory
                repudiation and mutual abandonment. Assuming no mutual
                abandonment, Wallace's claims are barred by the statute of limitations
                but only as to those installments that became due more than six years
                before Wallace filed the complaint.
                            Accordingly, we
                            ORDER the judgment of the district court AFFIRMED IN
                PART AND REVERSED IN PART AND REMAND this matter to the
                district court for proceedings consistent with this order.




                                                      Pickering


                                                      t-
                                                       ojtida
                                                      Parraguirre




                                                      Saitta




SUPREME COURT
     OF
   NEVADA
                                                        7
MI 1947A e
                  cc:   Hon. Linda Marie Bell, District Judge
                        M. Nelson Segel, Settlement Judge
                        David Lee Phillips & Associates
                        JH Freeman Law (Pro Hac Vice)
                        Snell & Wilmer, LLP/Las Vegas
                        Eighth Judicial District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A    ce